                 IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                    RICHMOND DIVISION



 UNITED STATES OF AMERICA                             Case No. 3:2ICR 00002


                                                       I8U.S.C. § 1014
                                                      False Statement to Federally Insured Bank
                                                      (Count I)

                                                       18U.S.C. 1343
 TAE IL LEE,                                          Wire Fraud
                                                      (Count 2)
                Defendant.
                                                      Forfeiture Allegation



                                 CRIMINAL INFORMATION

THE UNITED STATES ATTORNEY CHARGES THAT:



                                       General Allegations

At all times material to this criminal information, unless otherwise stated:

       1.      The defendant, TAE IL LEE, was the Managing Director of New World Group,

Inc., a business engaged in the export of various American snack food products to overseas

purchasers - specifically, businesses located in South Korea. New World Group was based in

Glen Allen, Virginia, with an advertised corporate office in Richmond, Virginia.

       2.      The Export-Import Bank of the United States("EXIM") is an independent agency

of the Executive Branch of the United States, located in Washington, D.C. EXIM is the official

export credit agency of the United States, with the mission of facilitating the export of United

States goods and services to foreign buyers. EXIM Bank fulfills its mission in various ways,

including: (1) by providing financing to companies which are seeking to export goods from the
United States;(2) by guaranteeing loans made by commercial financial institutions to companies

seeking to export goods from the United States; (3) issuing insurance policies to foreign and

domestic financial institutions lending money to foreign buyers of United States goods; and (4)

issuing export credit insurance policies directly to exporters who are extending credit themselves

to foreign purchasers of U.S. goods and services.

       3.      EXIM Bank's Working Capital Loan Guarantee Program guarantees loans

provided by financial institutions to exporters for the purpose of buying materials, equipment,

supplies, labor, or other inputs needed to fulfill export orders. If the exporter defaults on its

obligation to repay the loan, the financial institution can then file a claim with EXIM Bank.

Provided all the appropriate conditions have been met, EXIM Bank will pay up to 90% of the

default amount,and pursue collection against the exporter.

       4.      As part of the Working Capital Loan Guarantee Program, the financial institutions

offering the loans will typically require collateral from the borrower. The collateral typically

comes in the form of inventories, accounts receivable, or a combination of both. This collateral

will form the "borrowing base" that will determine how much capital the borrower has access to.

       5.      The borrower needs to maintain a sufTicient borrowing base during the course of

the loan in order for the loan to remain in good standing with the financial institution. If, for

example, the borrowing base decreases, the amount of loan available to the borrower will also

decrease - and in some cases, the loan may be revoked, requiring the borrower to pay back the

entire amount. Fraudulently inflating the borrowing base, then, allows a borrower to keep the

credit line open and access to funds they would not otherwise be eligible to receive were the lender

aware of the borrower's actual financial position.
       6.      First National Bank of Pennsylvania ("FNB"), headquartered in Pittsburgh,

Pennsylvania, is a "financial institution" as defined at Title 18, United States Code, Section 20.

FNB's deposits are federally insured by the Federal Deposit Insurance Corporation ("FDIC").

       7.      Among other services, FNB offers loans to U.S. exporters that are guaranteed by

EXIM Bank's Working Capital Loan Guarantee Program. At all times relevant to this Information,

FNB utilized the services of Sisterson & Company, LLP ("Sisterson"), a full-service Certified

Public Accountant(CPA) Firm, to conduct audits and field exams of the various companies and

entities to whom FNB had loaned funds. During these examinations on FNB's behalf, Sisterson's

CPAs reviewed the borrowers' finances and accounting records to ensure the accuracy and

completeness of the borrowers' loan-related submissions to FNB. Sisterson would also scrutinize

the borrowers' financial documentation to ensure that that the borrowers possessed sufficient

capital or other assets(the "borrowing base") to cover the amount of the FNB loans. FNB relied

upon Sisterson's findings and conclusions in making business decisions about the status and future

of the loans in question, to include whether the borrowers remained sufficiently credit-worthy to

justify keeping the FNB loans or lines of credit open to them.

       8.      On or about April 7, 2016, TAB IL LEE submitted an initial loan application to

FNB on behalf of New World Group, Inc. seeking an initial loan amount of $900,000. Therein,

TAB IL LEE relied upon EXIM's Working Capital Guarantee Program to obtain EXIM's backing

for the loan-that is, based on the information included in TAB IL LEE's initial application, EXIM

agreed to serve as the guarantor of FNB's loan to New World Group. New World Group entered

into a "Borrower's Agreement" with EXIM that obligated New World Group to, among other

requirements, regularly provide the lending institution(FNB)with "Borrowing Base Certificates,"
and other financial infomiatlon demonstrating that New World Group possessed sufficient

collateral for the FNB loan.


       9.      The terms of the EXIM Borrower's Agreement between EXIM, FNB, and New

World Group required tliat "at all times" New World Group possess collateral in an amount equal

to or greater than the amount of loan disbursed by FNB. Should New World Group's collateral

fall below the amount ofloan proceeds it received from FNB,New World Group would be required

to either(1)provide additional collateral to FNB,or(2)pay FNB an amount equal to the difference

between New World Group's available collateral and the amount of loan proceeds that FNB had

disbursed to New World Group. As reflected in TAE IL LEE's application, New World Group's

collateral consisted entirely of New World Group's accounts receivable - that is, the amount of

payment due New World Group from the company's business partners in South Korea.

       10.     FNB relied on the financial information provided by TAE IL LEE on behalfofNew

World Group(to include "Borrowing Base Certificates"(BBCs))in making decisions about FNB's

loan to and relationship with New World Group, to include, e.g., whether (and in what amounts)

to release loan funds to New World Group, and whether FNB should seek additional collateral or

immediate payment from New World Group in order to ensure the security of FNB's loan.

       11.     The terms of the loan also required New World Group to submit to field

examinations completed by FNB and/or FNB's auditors, during which FNB would be permitted

to examine whether New World Group remained in compliance with its obligations under the loan

- to include New World Group's continued possession of sufficient collateral. New World

Group's obligations also included promptly notifying FNB of materially adverse changes to New

World Group's creditworthiness or ability to pay back the FNB loan proceeds.
                                   The Scheme and Artifice

       12.     From in or around March 2016 through in or around at least May 2018, within the

Eastern District of Virginia and elsewhere, TAB IL LEE, the defendant, devised and intended to

devise a scheme and artifice to defraud FNB,and to obtain money and property from the same, by

means of materially false and fraudulent pretenses, representations, and promises concerning the

financial health and creditworthiness of New World Group.

       13.    It was part of this scheme to defraud that TAB IL LEE repeatedly provided false

and fictitious documents and representations to FNB and FNB's auditors that falsely purported to

show that New World Group possessed sufficient borrowing base during the course of FNB's loan

to New World Group both to obtain that loan and for the loan to remain in good standing with that

financial institution. TAB IL LEE provided these false and fraudulent representations in order to

conceal from FNB the true state of New World Group's actual financial position, and thereby

prevent FNB from moving to decrease the amount of the loan available to New World Group,

and/or revoking the loan entirely, requiring New World Group to pay back the entire amount of

the loan.


       14.    It was further part ofthe scheme and artifice that TAB IL LEE used his New World

Group email account (taefqlnwg.coml to communicate from TAB IL LEE's Richmond-area

residence and office with several of FNB's employees, who worked at and from FNB's offices in

both Pittsburgh and Germantown, Maryland.

       15.    It was further part ofthe scheme and artifice that TAB IL LEE created an alias and

alter ego,"Chris Choi," who he held out to FNB and its auditors as an employee of New World
Group. Posing as Choi, TAB IL LEE used a second New World Group email account

(cc@nwgva.coml to communicate with FNB and its auditors.
        16.    It was further part ofthe scheme and artifice that, between April of2016 and April

of 2018, TAE IL LEE knowingly made false statements to FNB for the purpose of securing

changes to and extensions of New World Group's loan that enabled TAE IL LEE, through New

World Group, to (1)fraudulently obtain loan proceeds to which New World Group was not then

entitled under the loan, and (2) avoid repaying loan obligations New World Group would have

been required to pay if the true state of its finances were then known to FNB. Among other false

statements, TAE IL LEE provided fraudulently altered financial documents and bank statements

to FNB and FNB's auditor that falsely overstated New World Group's financial position,to include

the amount ofcollateral that New World Group possessed or could expect to receive, when in truth

and fact, as TAE IL LEE well knew,those statements were wholly false and/or grossly exaggerated

summaries ofNew World Group's actual finances. TAE IL LEE provided these false and fictitious

documents through email communications to FNB and its auditor sent from the email addresses

described above.


                                         COUNT ONE
                          (False Statement to Federally Insured Bank)

       17.     The allegations contained in paragraphs 1 through 16 of the General Allegations

and Scheme and Artifice are realleged and incorporated as though set forth in full here.

       18.     On or about the date below and in the manner set forth below, TAE IL LEE, the

defendant, in the Eastern District of Virginia and elsewhere, knowingly made the following false

statements and willfully overvalued the following property and security for the purpose of

influencing the action of First National Bank of Pennsylvania, a financial institution the accounts

of which are insured by the Federal Deposit Insurance Corporation, in connection with the below

described loan and credit applications and changes and extensions thereto:
                Date                                   Description of False Statement and
 Count                       Loan Application
          (On or About)                                Overvalued Property and Security


                                                       TAE IL LEE emailed FNB's auditor
                                                     fictitious   and   fraudulently       altered
                             Extension, renewal,
                                                     business documents and bank statements
                              and deferment of
                                                     falsely reflecting significant, regular,
    1         9/11/2017      action on FNB loan
                                                     large-scale financial transactions between
                               to New World
                                                     New World Group and numerous other
                                   Group
                                                     companies from April through July 2017
                                                     that never occurred.




        (In violation of Title 18, United States Code, Section 1014.)



                                         COUNT TWO
                                          (Wire Fraud)

THE UNITED STATES ATTORNEY FURTHER CHARGES:

        19.    The allegations contained in paragraphs I through 16 of the General Allegations

and Scheme and Artifice are realleged and incorporated as though set forth in full here.

        20.    On or about the date set forth below, in the Eastern District of Virginia and

elsewhere, for the purposes of executing the above-described scheme and artifice to defraud and

for obtaining money and property by means of materially false and fraudulent pretenses,

representations and promises, and attempting to do so, defendant TAE IL LEE knowingly caused

to be transmitted by means of wire communication in interstate commerce, the writings, signs,

signals, pictures, and sounds described below.
Count       Date of Wire                                Wire Communication



                                   An email communication from TAE IL LEE containing purported
                                financial documentation regarding New World Group's financial
                                activity, sent from TAE IL LEE's location in the Eastern District of
   2          9/11/2017
                                Virginia, to the email account of an employee of Sisterson &
                                Company LLP, which that employee accessed and reviewed in her
                                Pittsburgh, Pennsylvania office.


       (All in violation of Title 18, United States Code, Section 1343.)



                                          FORFEITURE


        Pursuant to 32.2 ofthe Federal Rules of Criminal Procedure as to Counts One and Two

ofthis criminal information, the defendant, upon conviction of the offenses, shall forfeit to the

United States any property constituting, or derived from, proceeds the person obtained directly or

indirectly, as the result of such violation, pursuant to 18 U.S.C. § 982(a)(2). The property subject
to forfeiture includes but is not limited to the following:

        A sum of money of at least $1,600,000.00, which represents the total proceeds of
        the offenses charged, which shall be reduced to a money Judgment against the
        defendant in favor of the United States

(All in accordance with Title 18, United States Code, Section 982(a)(2).)




                                                       G.ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY




                                                  By   T>4_
                                                       Thomas A. Garnett
                                                       Kaitlin Gratton Cooke
                                                       Assistant United States Attorneys
